News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES A 9.5% DIVIDEND INCREASE CINCINNATI, April 19, 2010 – The Procter & Gamble Company (NYSE: PG) announced that its Board of Directors declared an increase in the quarterly dividend from $0.44 to $0.4818 per share on its Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after May 17, 2010 to shareholders of record at the close of business on April 30, 2010.This represents a 9.5% increase compared to the prior quarterly dividend. P&G has been paying a dividend for 120 consecutive years since its incorporation in 1890.This marks the 54th consecutive year that the Company has increased the dividend. About Procter & Gamble Four billion times a day, P&G brands touch the lives of people around the world. The company has one of the strongest portfolios of trusted, quality, leadership brands, including Pampers®, Tide®, Ariel®, Always®, Whisper®, Pantene®, Mach3®, Bounty®, Dawn®, Gain®, Pringles®, Charmin®, Downy®, Lenor®, Iams®, Crest®, Oral-B®, Duracell®, Olay®, Head & Shoulders®, Wella®, Gillette®, Braun® and Fusion®. The P&G community includes approximately 135,000 employees working in about 80 countries worldwide. Please visit http://www.pg.com for the latest news and in-depth information about P&G and its brands. ### P&G Media Contacts: Paul Fox, 513.983.3465 Jennifer Chelune, 513.983.2570 P&G Investor Relations Contacts: Mark Erceg, 513.983.2414 John Chevalier, 513.983.9974
